Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 11/23/2020 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 1-20 are pending, 
	Claims 1, 3, 7, 9, 13 and 15 are amended,
	Claims 1, 7 and 13 are independent claims,
Claims 1-20 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 12-14, filed 11/23/2020, have been fully considered but are not persuasive.
	Applicant argued cited references did not teach the newly added limitations cited in claim 1, read as, “playing a sequence of quantified feedback images that shake at a correspondingly increased frequency as the timing duration increases, wherein a 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 5-9,11-15,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Langholz (US Publication 20150268826 A1, hereinafter Langholz), and in view of Michael James Matas et al (US Publication 20160357402 A1, hereinafter Matas), and Chaekyu Choe et al (US Publication 20160378965 A1, hereinafter Choe), and further in view of Jeffrey Bernstein et al (US Publication 20150149964 A1, hereinafter Bernstein).

As for independent claim 1, Langholz discloses: A method for providing feedback on UGC (user generated content) by a user ([0042], server 108 can be configured to receive a wide range of electronic communication types, including but not limited to, text messages, instant messages, social-networking messages, social-networking posts, emails and any other form of an electronic communication; [0121], system 200 may be linked to and/or implemented within a social-networking system, may enable its users to interact with the system and with each other, may facilitate social interaction between or among users), comprising: displaying UGC provided by a social-network friend of the user ([0121], system 200 may be linked to and/or implemented within a social-networking system, may enable its users to interact with the system and with each other, may facilitate social interaction between or among users); detecting a starting time-point of a continuous operation on the displayed UGC, the continuous operation being performed on a preset screen location(Figs. 3A-3G, [0077], the user can continue to provide a user interaction with respect to the selectable item 320; Fig. 6, step 604, detecting a start of a user interaction); counting time from the starting time-point of the continuous operation to obtain a timing duration in real-time that the continuous operation holding at the same preset screen location (Figs. 3A-3G, [0077], the user can continue to provide a user interaction with respect to the selectable item 320, the communication system can detect the user’s ongoing interaction with respect to the selectable item 320, in response, communication system can configure the communication element based on the duration of the user’s ongoing interaction with respect to the selectable item 320); playing, in a preset screen area, a sequence of quantified feedback images that vary as the timing duration of the continuous operation increases (Figs. 3A-3G, a sequence of images are displaying in 322 during the continuous operation is ongoing at 320; Fig. 6, step 610, modifying the initial version of the communication element based on the duration of the user’s ongoing interaction with respect to the selectable item), until the playing of the sequence of the quantified feedback images is completed or the continuous operation ends (Fig. 6, step 612, detecting an end of the user interaction; step 614, presenting a final version of the communication element), the preset screen area being apart from the preset screen location that receives the continuous operation (Figs. 3A-3G, a ; and generating quantified feedback information matching the quantified feedback image displayed when the playing of the sequence of the quantified feedback images is completed or the continuous operation ends (Fig. 6, step 614, presenting a final version of the communication element); and notifying a terminal logged in by the social-network friend according to the generated quantified feedback information (Fig. 6, step 616, sending the final version of the communication element to user). 
Langholz discloses configuring a user interface element in messaging (Figs. 3A-3G) and also discloses providing social networking services ([0121], it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that a user interface element may be configured to provide feedback to user generated content in social networking system.  In addition, in an analogous art of displaying a sequence of the feedback images based on user interaction, Matas expressly discloses: A method for providing feedback on UGC (user generated content) by a user ([0004], methods, systems, and interface for displaying and providing user feedback in a simple, accurate, and efficient manner), comprising: displaying UGC provided by a social-network friend of the user (Fig. 4A and [0064], a GUI for a content item 400 (e.g., a news article) provided by a social-network user);
Langholz and Matas are in analogous art because they are in the same field of endeavor, provide user interface element in response to the detected user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the 
Langholz discloses displaying an object in changing size during a continuous operation in the device including determining the duration of the continuous operation, but does not expressly disclose displaying characters that represent increased progress of the timing duration, in another analogous art of provide user interface elements in response to the detected user input, Choe discloses: displaying, when playing the sequence of quantified feedback images, characters that represent increased progress of the timing duration, wherein the characters include numbers that vary as the timing duration increases (Fig. 19, if the press operation maintains for 1 second or longer, display an indicator 1920 as shown in 1902 which is indicating the increased progress of the time duration, then in 1903, displaying the indicator which is changing the clock arm to indicate the elapsed time; in [0206], Choe discloses increasing a timer count by 1 per second from a contact occurrence time point up to n seconds when the contact maintenance state is maintained, accordingly, the time indicator in 1902 and 1903 may be displayed as clock arm, and may be displayed as n, wherein n is a number representing the seconds of the elapsed time duration while the contact is maintaining).
Langholz and Matas and Choe are in analogous art because they are in the same field of endeavor, provide user interface element in response to the detected user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Langholz-Matas 
Further, Langholz discloses playing a sequence of quantified feedback images that shake at a correspondingly increased frequency as the timing duration increases, wherein a shaking frequency of a first image in the sequence of quantified feedback images is lower than a shaking speed of a second image located at a later position in the sequence of quantified feedback images (Langholz: [0032], an electronic communication element can include animation; [0058], configure characteristics of the icon such as the size, shape, color, opacity, design emphasis, animation, motion effects, shadowing, and other characteristics of the icon; [0082], [0088], [0096]-[0097], in addition to the size of the communication element, the communication system can also configure other characteristics and features of the communication element, for example, as the timing duration increases, animation effect, emphasis, or motion effects would increase); in addition, in another analogous art of provide user interface element in response to user input, Bernstein expressly discloses: playing a sequence of quantified feedback images that shake at a correspondingly increased frequency as the timing duration increases (Figs. 5D-5G, during time increases from T0 (the starting point) to T1, a sequence of Delete images are displayed to provide a visual indication or feedback of progress while time of the contact is approaching or increasing). 

As for dependent claim 2, Langholz-Matas further discloses: the detecting a starting time-point of a continuous operation on the displayed UGC comprises: detecting a contact point that is applied to a UGC display area displaying the UGC, or applied to a quick feedback control corresponding to the UGC (Langholz: Fig. 6, step 604, detecting a start of a user interaction; Matas: Fig. 4D, a touch gesture is detected on (e.g., begins on) the first facial expression), wherein the quick feedback control includes at least one of a positive quick feedback control and a negative quick feedback control (Matas: Fig. 4C-1, [0065], facial expressions 414 correspond to opinions of the content item 400 that a user may provide as user feedback (e.g., a facial expression 414-1 or 414-2 corresponding to an opinion of happiness, approval, and/or satisfaction; and a facial expression 414-6 or 414-7 corresponding to an opinion of sadness, disapproval, and/or dissatisfaction)); according to a time point when the contact point is detected, determining the starting time-point of the continuous operation on the UGC (Langholz: Fig. 6, step 604, detecting a start of a user ; and when the contact point disappears, determining that the continuous operation ends (Langholz: Fig. 6, step 612, detecting an end of a user interaction; Matas: Fig. 4F, a selection of a facial expression is detected when the touch gesture terminates (e.g., user ceases contact with the touch-sensitive surface)). 

As for dependent claim 3, Langholz-Matas further discloses: the playing a sequence of quantified feedback images that vary as the timing duration increases comprises one or more of: playing a sequence of quantified feedback images whose sizes are correspondingly enlarged as the timing duration increases (Langholz: Figs. 3A-3G, a sequence of images are displaying in 322 during the continuous operation is ongoing at 320; Fig. 6, step 610, modifying the initial version of the communication element based on the duration of the user’s ongoing interaction with respect to the selectable item); playing a sequence of quantified feedback images that have a fillable area and a filled portion in the fillable area is correspondingly increased as the timing duration increases; and playing a sequence of quantified feedback images that periodically vary every time when the timing duration reaches an integer (Langholz: Figs. 3A-3G, a sequence of images are displaying in 322 during the continuous operation is ongoing at 320; Fig. 6, step 610, modifying the initial version of the communication element based on the duration of the user’s ongoing interaction with respect to the selectable item; Matas: Figs. 4A-4G, displaying a sequence of feedback images during user continues contact on the surface).  Langholz and Matas do not expressly disclose displaying a sequence of images that have a playing a sequence of quantified feedback images that have a fillable area and a filled portion in the fillable area is correspondingly increased as the timing duration increases (Figs. 5D-5G, during time increases from T0 (the starting point) to T1, a sequence of Delete images are displayed to provide a visual indication or feedback of progress while time of the contact is approaching or increasing). 
Langholz and Matas and Choe and Bernstein are in analogous art because they are in the same field of endeavor, provide user interface element in response to the detected user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Langholz-Matas-Choe using the teachings of Bernstein to include playing a sequence of visual indication or feedback of progress while time of the contact is approaching or increasing. The motivation is to provide a visual indication or feedback of progress while time of the contact is approaching or increasing as suggested by Bernstein ([0200]).

As for dependent claim 5, Langholz-Matas further discloses: obtaining user identification information corresponding to a user identifier of the user currently logging in (Langholz: [0121], creating and storing in the social-networking system a user profile associated with the user); generating, according to the user identification information, a feedback record corresponding to the displayed UGC (Langholz: [0121], creating and storing in the social-networking system a user profile ; and displaying a quantified feedback indicator with respect to the feedback record, wherein the quantified feedback indicator matches the quantified feedback image displayed when the playing of the sequence of the quantified feedback images is completed or the continuous operation ends (Langholz: Figs. 3A-3G, a sequence of images are displaying in 322 during the continuous operation is ongoing at 320; Fig. 6, step 610, modifying the initial version of the communication element based on the duration of the user’s ongoing interaction with respect to the selectable item; Matas: Fig. 5B, step 544, generate the user feedback includes providing instructions to a server to associate the content item and the user with the respective opinion corresponding to the particular emotion indicator; [0043], user information includes user’s name, profile picture, contact information, birth date, sex, preferences, interests, etc.. Figs. 1-2, users 102-1, 102-2, 102-n are connected in social network system and the feedback would be notified with the users based on user information stored in the social network database). As for dependent claim 6, Langholz-Matas further discloses: the UGC comprises at least one of a text, a picture, a video, and an audio (Langholz: [0004], an electronic communication may include text, images, video and/or other data; Matas: Fig. 4A and [0064], a GUI for a content item 400 (e.g., a news article) provided by a social-network user).



As per Claims 13-15, 17-18, they recites features that are substantially same as those features claimed by Claims 1-3, 5-6, thus the rationales for rejecting Claims 1-2 and 5-6 are incorporated herein.

As for dependent claim 19, Langholz-Matas further discloses: the continuous operation performed on the preset screen location includes at least one of: an operation of cursor clicking and holding at the same preset screen location, or an operation of touching and keeping a touch point directed to the same preset screen location (Langholz: Figs. 3A-3G, a sequence of images are displaying in 322 during the continuous operation is ongoing at 320; Fig. 6, step 610, modifying the initial version of the communication element based on the duration of the user’s ongoing interaction with respect to the selectable item).

6.	Claims 4, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Langholz and Matas and Choe and Bernstein as applied on claims 1, 7, 13, and in view of Jae Myoung Lee et al (US Publication 20150193951 A1, hereinafter Lee).

As for dependent claim 4, Langholz-Matas further discloses: at the same time of playing the sequence of quantified feedback images, in a preset area using the played quantified feedback images as a center, playing an animation of an image element (Langholz: [0032], an electronic communication element can include animation; [0058], configure characteristics of the icon such as the size, shape, color, opacity, design emphasis, animation, motion effects, shadowing, and other characteristics of the icon; Fig. 3F; Matas: [0066], facial expression is a facial animation); that moves as the timing duration increases, until the playing of the sequence of the quantified feedback images is completed (Langholz: Fig. 6, step 612, detecting an end of the user interaction; step 614, presenting a final version of the communication element);
Langholz and Matas disclose animation effect but do not clearly disclose presenting diffuse effect, in another analogous art of configuring user interface element based on user interaction, Lee discloses: and when the playing of the sequence of the quantified feedback images is completed or the continuous operation ends, playing another animation of the image element in the preset area that diffuses outward the preset area (Lee: Fig. 1, the particles are dispersed from the center to around).  In addition, Lee also discloses: the image element including multiple images whose shapes are smaller than a mail shape of the quantified feedback images (Lee: Figs. 1, 9 and 10, displaying particles dispersing from the center to around, please note that the later displayed particles are smaller in size than the main original particle). Langholz and Matas and Lee are in analogous art because they are in the same field of endeavor, provide user interface element in response to the detected user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Langholz-Matas-

As per Claims 10 and 16, they recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Langholz and Matas and Choe and Bernstein as applied on independent claim 1, and further in view of Guy Story et al (US Patent 9378474 B1, hereinafter Story).

As for dependent claim 20, at least Langholz discloses after the playing of the sequence of the quantified feedback images is completed or the continuous operation ends, displaying the quantified feedback indicator together with a user avatar corresponding to the user identifier (Fig. 4c, after detecting an end of operation, displaying the indicator 422 together with a user avatar 408);
In addition, in another analogous art of presenting user feedback to social-networking shared content, Story discloses: displaying the quantified feedback indicator together with a user avatar corresponding to the user identifier (Fig. 6, displaying user’s comment together with user icon (e.g., icon representing user A), the user’s comment may be a thumb up image which represents “Like”).
Langholz and Matas and Choe and Story are in analogous art because they are in the same field of endeavor, provide user interface element in response to the detected user 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2171